Exhibit 10.48

ADDENDUM TO BUSINESS FINANCING AGREEMENT AND

AGREEMENT FOR WHOLESALE FINANCING

This Addendum is made to (i) that certain Business Financing Agreement executed
on the 25th day of June, 2004, between En Pointe Technologies Sales, Inc. and En
Pointe Gov, Inc. (individually, collectively and jointly and severally “Dealer”)
and GE Commercial Distribution Finance Corporation (“CDF”), as amended (“BFA”)
and (ii) that certain Agreement for Wholesale Financing between Dealer and CDF
dated June 25, 2004 as amended (“AWF”).

FOR VALUE RECEIVED, CDF and Dealer agree that the following paragraph is
incorporated into the AWF and BFA as if fully and originally set forth therein:

“En Pointe Technologies, Inc., Guarantor of Dealer’s obligations to CDF under a
Collateralized Guaranty dated June 25, 2004 (“Guarantor”), will maintain, as of
the last day of each calendar quarter set forth below:



  (a)   a Tangible Net Worth and Subordinated Debt in the combined amount of not
less than the amount shown below:

         
Quarter-end
  Amount

 
       
December 2005 and each quarter-end thereafter
  $ 14,000,000  



  (b)   a ratio of Debt minus Subordinated Debt to Tangible Net Worth and
Subordinated Debt of not more than the amount shown below:

     
Quarter-end
  Ratio Amount
 
   
December 2005 and each December quarter-end thereafter
March 2006 and each March quarter-end thereafter
June 2006 and each June quarter-end thereafter
September 2006 and each September quarter-end thereafter
  4.5:1.0
4.0:1.0
4.5:1.0
4.0:1.0



  (c)   a ratio of Current Tangible Assets to current liabilities of not less
than the amount shown below:

     
Quarter-end
  Ratio Amount
 
   
December 2005 and each quarter-end thereafter
  1.2:1.0



  (d)   beginning with the fiscal quarter ending December, 2005, a ratio of
EBITDA for the twelve month period ending on the last day of each such fiscal
quarter, to interest expense for the twelve month period ending on the last day
of such fiscal quarter of not less than one and twenty-five one hundredths to
one (1.25:1).

For purposes of this paragraph: (i) ‘Tangible Net Worth’ means the book value of
Dealer’s assets less liabilities, excluding from such assets all Intangibles;
(ii) ‘Intangibles’ means and includes general intangibles; software (purchased
or developed in-house); accounts receivable and advances due from officers,
directors, employees, stockholders, members, owners and affiliates; leasehold
improvements net of depreciation; licenses; good will; prepaid expenses; escrow
deposits;

covenants not to compete; the excess of cost over book value of acquired assets;
franchise fees; organizational costs; finance reserves held for recourse
obligations;

capitalized research and development costs; the capitalized cost of patents,
trademarks, service marks and copyrights net of amortization; and such other
similar items as CDF may from time to time determine in CDF’s sole discretion;
(iii) ‘Debt’ means all of Dealer’s liabilities and indebtedness for borrowed
money of any kind and nature whatsoever, whether direct or indirect, absolute or
contingent, and including obligations under capitalized leases, guaranties, or
with respect to which Dealer has pledged assets to secure performance, whether
or not direct recourse liability has been assumed by Dealer (iv) ‘Subordinated
Debt’ means all of Dealer’s Debt which is subordinated to the payment of
Dealer’s liabilities to CDF by an agreement in form and substance satisfactory
to CDF; (v) ‘Current Tangible Assets’ means Dealer’s current assets less, to the
extent otherwise included therein, all Intangibles and (vi) ‘EBITDA’ means, for
any period of calculation, the net income of Dealer before provision for income
taxes, interest expense (including without limitation, implicit interest expense
on capitalized leases), depreciation and amortization, excluding therefrom (to
the extent included): (A) non-operating gains (including, without limitation,
extraordinary or nonrecurring gains and losses, gains and losses from
discontinuance of operations and gains and losses arising from the sale of
assets other than inventory) during the applicable period; (B) net earnings or
losses of any business entity in which Dealer has an ownership interest (other
than a wholly owned subsidiary) unless such net earnings shall have actually
been received by Dealer in the form of cash distributions; (C) any portion of
the net earnings of any subsidiary which for any reason is unavailable for
payment of dividends to Dealer; (D) the earnings of any entity to which any
assets of Dealer shall have been sold, transferred or disposed of, or into which
Dealer shall have merged, or been a party to any consolidation or other form of
reorganization, prior to the date of such transaction; (E) any gain or loss
arising from the acquisition or disposition of any securities of Dealer; and
(F) non-operating losses arising from the sale of capital assets during such
period. All terms used herein to the extent not defined shall be used in
accordance with generally accepted accounting principles consistently applied.
All amounts, if applicable, shall be calculated on a consolidated basis.”

Dealer waives notice of CDF’s acceptance of this Addendum.

All other terms and provision of the BFA and AWF, to the extent consistent with
the foregoing, are hereby ratified and will remain unchanged and in full force
and effect.

IN WITNESS WHEREOF, Dealer and CDF have both read this Addendum to the BFA and
AWF, understand all the terms and provisions hereof, and agree to be bound
thereby and subject

thereto as of this 23 day of Jan, 2006.

     
ATTEST:
/s/Robert A. Mercer
  EN POINTE TECHNOLOGIES SALES, INC.
By: /s/Attiazaz “Bob” Din
 
   
Robert A. Mercer, Secretary
  Attiazaz “Bob” Din

Chief Executive Officer

1

     
ATTEST:
/s/Robert A. Mercer
  EN POINTE GOV, INC.
By: /s/Attiazaz “Bob” Din
 
   

Robert A. Mercer, Secretary            Attiazaz “Bob” Din
Chief Executive Officer

GE COMMERCIAL DISTRIBUTION FINANCE

CORPORATION

By: /s/ David J. Lynch
David J. Lynch
Vice President of Operations


ACKNOWLEDGEMENT BY GUARANTOR:

EN POINTE TECHNOLOGIES, INC.

By: /s/Attiazaz “Bob” Din
Attiazaz “Bob” Din
President

2